
	

114 HR 3536 IH: Safe Roads Act of 2015
U.S. House of Representatives
2015-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3536
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2015
			Mr. Johnson of Georgia (for himself, Mr. David Scott of Georgia, and Mr. Lewis) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To direct the Secretary of Transportation to prescribe a motor vehicle safety standard requiring
			 commercial motor vehicles to be equipped with a forward collision
			 avoidance and mitigation braking system, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Safe Roads Act of 2015. 2.Motor vehicle safety standard Not later than 1 year after the date of the enactment of this Act, the Secretary of Transportation shall prescribe a motor vehicle safety standard under section 30111 of title 49, United States Code, that requires a commercial motor vehicle to be equipped with a forward collision avoidance and mitigation braking system.
 3.Minimum safety standards for commercial motor vehiclesThe Secretary of Transportation shall prescribe a regulation under section 31136 of title 49, United States Code, that requires all commercial motor vehicles to be equipped with a forward collision avoidance and mitigation braking system beginning on the date that is 3 years after the date of the enactment of this Act.
 4.DefinitionsIn this Act: (1)Commercial motor vehicleThe term commercial motor vehicle has the meaning given such term in section 31132 of title 49, United States Code.
 (2)Forward collision avoidance and mitigation braking systemThe term forward collision avoidance and mitigation braking system means a system on a motor vehicle that, based on a predefined distance and closing rate with respect to an obstacle in the path of the vehicle—
 (A)alerts the driver of the obstacle; and (B)if necessary to avoid or mitigate a collision with the obstacle, automatically applies the brakes of the vehicle.
				
